UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 Commission File Number 001-34420 Globe Specialty Metals, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2055624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Penn Plaza 250West 34th Street, Suite4125 New York, NY 10119 (Address of principal executive offices, including zip code) (212)798-8122 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common stock, $0.0001par value The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerR Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes£NoR As of May14, 2010, the registrant had 74,323,268shares of common stock outstanding. Globe Specialty Metals, Inc. PARTI Page No. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PARTII Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 SIGNATURES 29 EX-31.1 EX-31.2 EX-32.1 2 PART I Item 1.Financial Statements GLOBE SPECIALTY METALS, INC. AND SUBSIDIARY COMPANIES Condensed Consolidated Balance Sheets March 31, 2010 and June 30, 2009 (In thousands, except share and per share amounts) (Unaudited) March 31, 2010 June 30, 2009 ASSETS Current assets: Cash and cash equivalents $ 219,787 61,876 Accounts receivable, net of allowance for doubtful accounts of $1,327 and $1,390 at March 31, 2010 and June 30, 2009, respectively 45,325 24,094 Inventories 62,983 67,394 Prepaid expenses and other current assets 21,826 24,675 Total current assets 349,921 178,039 Property, plant, and equipment, net of accumulated depreciation and amortization 189,404 217,507 Goodwill 51,837 51,828 Other intangible assets 477 1,231 Investments in unconsolidated affiliates 8,288 7,928 Deferred tax assets 49 1,598 Other assets 2,290 15,149 Total assets $ 602,266 473,280 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 36,592 21,341 Current portion of long-term debt 8,571 16,561 Short-term debt 35,859 6,688 Accrued expenses and other current liabilities 29,806 46,725 Total current liabilities 110,828 91,315 Long-term liabilities: Long-term debt 10,609 36,364 Deferred tax liabilities 15,032 18,890 Other long-term liabilities 14,658 15,359 Total liabilities 151,127 161,928 Commitments and contingencies (note 13) Stockholders’ equity: Common stock, $0.0001 par value. Authorized, 150,000,000 shares; issued, 74,323,268and 66,944,254 shares at March 31, 2010 and June 30, 2009, respectively 7 7 Additional paid-in capital 389,019 303,364 Retained earnings 32,152 4,660 Accumulated other comprehensive loss (3,671 ) (3,644 ) Treasury stock at cost, 1,000 shares at March 31, 2010 and June 30, 2009 (4 ) (4 ) Total Globe Specialty Metals, Inc. stockholders’ equity 417,503 304,383 Noncontrolling interest 33,636 6,969 Total stockholders’ equity 451,139 311,352 Total liabilities and stockholders’ equity $ 602,266 473,280 See accompanying notes to condensed consolidated financial statements. 3 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARY COMPANIES Condensed Consolidated Statements of Operations Three and nine months ended March 31, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, 2010 2009 2010 2009 Net sales $ 112,486 76,146 $ 326,222 344,610 Cost of goods sold 99,135 62,894 267,087 261,989 Selling, general, and administrative expenses 10,008 10,500 35,873 44,200 Research and development 36 246 151 1,122 Restructuring charges - 1,387 (81 ) 1,387 Gain on sale of business - - (22,907 ) - Goodwill and intangible asset impairment - 144 - 69,704 Operating income (loss) 3,307 975 46,099 (33,792 ) Other income (expense): Interest income 4 77 205 630 Interest expense, net of capitalized interest (997 ) (1,427 ) (3,416 ) (5,596 ) Foreign exchange (loss) gain (64 ) 465 3,222 (2,961 ) Other income 546 862 738 2,368 Income (loss) before provision for income taxes 2,796 952 46,848 (39,351 ) Provision for income taxes 1,751 916 19,702 7,290 Net income (loss) 1,045 36 27,146 (46,641 ) (Income) losses attributable to noncontrolling interest, net of tax (529 ) 901 346 3,022 Net income (loss) attributable to Globe Specialty Metals, Inc. $ 516 937 $ 27,492 (43,619 ) Weighted average shares outstanding: Basic 74,320 63,930 73,239 63,820 Diluted 75,570 66,896 74,411 63,820 Earnings (loss) per common share: Basic $ 0.01 0.01 $ 0.38 (0.68 ) Diluted 0.01 0.01 0.37 (0.68 ) See accompanying notes to condensed consolidated financial statements. 4 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARY COMPANIES Condensed Consolidated Statement of Changes in Stockholders’ Equity Nine months ended March 31, 2010 (In thousands) (Unaudited) Globe Specialty Metals, Inc. Stockholders’ Equity Accumulated Additional Other Treasury Total Common Stock Paid-In Retained Comprehensive Stock Noncontrolling Comprehensive Stockholders’ Shares Amount Capital Earnings (Loss) Income at Cost Interest (Loss) Income Equity Balance at June 30, 2009 66,944 $ 7 303,364 4,660 (3,644 ) (4 ) 6,969 311,352 Warrants exercised 257 — 1,287 — 1,287 UPOs exercised 1,519 — 210 — 210 Share-based compensation 3 — 4,491 — 4,491 Stock issuance 5,600 — 34,768 — 34,768 Sale of noncontrolling interest — — 44,899 — — — 27,012 71,911 Realized gain on available-for-sale securities — (10 ) — — (10 ) Comprehensive (loss) income: Foreign currency translation adjustment — (19 ) — 1 (18 ) (18 ) Unrealized gain on available-for-sale securities (net of provision for income taxes of $1) — 2 — — 2 2 Net income — — — 27,492 — — (346 ) 27,146 27,146 Total comprehensive income 27,130 27,130 Balance at March 31, 2010 74,323 $ 7 389,019 32,152 (3,671 ) (4 ) 33,636 27,130 451,139 See accompanying notes to condensed consolidated financial statements. 5 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARY COMPANIES Condensed Consolidated Statements of Cash Flows Nine months ended March 31, 2010 and 2009 (In thousands) (Unaudited) Nine Months Ended March 31, 2010 2009 Cash flows from operating activities: Net income (loss) $ 27,146 (46,641 ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization 14,868 14,740 Share-based compensation 4,491 4,704 Gain on sale of business (22,907 ) - Goodwill and intangible asset impairment - 69,704 Deferred taxes (74 ) (4,077 ) Changes in operating assets and liabilities: Accounts receivable, net (25,788 ) 22,666 Inventories (5,542 ) (15,428 ) Prepaid expenses and other current assets (9 ) (1,761 ) Accounts payable 22,569 (21,158 ) Accrued expenses and other current liabilities (14,009 ) 16,914 Other (28,401 ) (8,024 ) Net cash (used in) provided by operating activities (27,656 ) 31,639 Cash flows from investing activities: Capital expenditures (16,432 ) (46,507 ) Sale of business, net of cash disposed of $16,555 58,445 - Held-to-maturity treasury securities - 2,987 Other investing activities (733 ) 265 Net cash provided by (used in) investing activities 41,280 (43,255 ) Cash flows from financing activities: Sale of noncontrolling interest 98,329 - Proceeds from warrants exercised 1,287 833 Proceeds from UPOs exercised 210 - Net payments of long-term debt (19,750 ) (10,856 ) Net borrowings (payments) of short-term debt 29,170 (6,900 ) Sale of common stock 36,456 - Solsil, Inc. common share issuance - 1,570 Other financing activities (1,387 ) (2,045 ) Net cash provided by (used in) financing activities 144,315 (17,398 ) Effect of exchange rate changes on cash and cash equivalents (28 ) 42 Net increase (decrease) in cash and cash equivalents 157,911 (28,972 ) Cash and cash equivalents at beginning of period 61,876 73,994 Cash and cash equivalents at end of period $ 219,787 45,022 Supplemental disclosures of cash flow information: Cash paid for interest $ 2,198 5,737 Cash paid for income taxes, net of refunds totaling $2,729 and $0, respectively 50,412 9,242 See accompanying notes to condensed consolidated financial statements. 6 GLOBE SPECIALTY METALS, INC. AND SUBSIDIARY COMPANIES Notes to Condensed Consolidated Financial Statements March 31, 2010 and 2009 (Dollars in thousands, except per share data) (Unaudited) (1)Organization and Business Operations Globe Specialty Metals, Inc. and subsidiary companies (the Company, we, or our) is among the world’s largest producers of silicon metal and silicon-based alloys, important ingredients in a variety of industrial and consumer products. The Company’s customers include major silicone chemical, aluminum and steel manufacturers, auto companies and their suppliers, ductile iron foundries, manufacturers of photovoltaic solar cells and computer chips, and concrete producers. (2)Summary of Significant Accounting Policies a.Basis of Presentation In the opinion of the Company’s management, the accompanying condensed consolidated financial statements include all adjustments necessary for a fair presentation in accordance with accounting principles generally accepted in the United States of America (U.S.GAAP) of the results for the interim periods presented and such adjustments are of a normal, recurring nature. The accompanying condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form10-K for the fiscal year ended June30, 2009. There have been no material changes to the Company’s significant accounting policies during the nine months ended March 31, 2010, except as discussed below under Recently Implemented Accounting Pronouncements. b.Reclassifications Certain reclassifications have been made to prior year amounts to conform to current year presentation, including the reclassification of $1,019 and $4,275 from selling, general, and administrative expenses to cost of goods sold for the three and nine months ended March31, 2009, respectively, as, during the first quarter of fiscal year 2010, the Company reevaluated certain expenses and deemed these to be production costs. In addition, the Company reclassified $461 in transaction costs associated with the Dow Corning transactions (see note 3) incurred during the first quarter of fiscal year 2010 from selling, general, and administrative expenses to gain on sale of business. The Company’s condensed consolidated statement of cash flows for the six months ended December 31, 2009 reflected the proceeds from the Company’s sale of a 49% membership interest in WVA Manufacturing, LLC (WVA LLC) (see note 3) as a cash flow from investing activities. To conform the cash flow presentation to the balance sheet presentation, the Company revised its presentation to reflect the $100,000 proceeds from the sale of this noncontrolling interest, net of transaction costs of $1,538, as a cash flow from financing activities. c.Use of Estimates The preparation of financial statements in conformity with U.S.GAAP requires management to make estimates and assumptions that affect amounts reported in the condensed consolidated financial statements and related notes. Significant estimates and assumptions in these condensed consolidated financial statements include the valuation of inventories; the carrying amount of property, plant, and equipment; goodwill and long-lived asset impairment tests; estimates of fair value of investments; provision for income taxes and deferred tax valuation allowances; valuation of derivative instruments; the determination of the discount rate and the rate of return on plan assets for pension expense; and the determination of the fair value of share-based compensation involving assumptions about forfeiture rates, stock volatility, discount rates, and expected time to exercise. During interim periods, provision for income taxes is recognized using an estimated annual effective tax rate. Due to the inherent uncertainty involved in making estimates, actual results could differ from these estimates. d.Revenue Recognition Revenue is recognized in accordance with the U.S.Securities and Exchange Commission (SEC) Staff Accounting BulletinNo.104 (SAB104)when a firm sales agreement is in place, delivery has occurred and title and risks of ownership have passed to the customer, the sales price is fixed or determinable, and collectability is reasonably assured.
